Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s argument filed May 2, 2022 are persuasive with regards to claim 1. As a result, all claims have been allowed.
Allowable Subject Matter
Claims 1-3, 6-12, and 14-22 have been allowed.
The following is an examiner’s statement of reasons for allowance. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:
Re 1-3, 12, 15-19: in claim 1, “A cable clamp for holding a cable, the cable clamp comprising: a clamp cover and a clamp gear removably attached to one another at a hinge and defining an inner space configured to contain a portion of the cable; and a bracket inside the inner space and configured to be clamped on the portion of the cable, wherein the bracket is adjustable in a direction perpendicular to an axial direction of the portion of the cable, and wherein the bracket is configured to take different positions in the inner space.”

Re 6-11 and 20: in claim 6, “wherein: the clamp cover or the clamp gear comprises one or more guiding portions configured to guide the bracket along a defined trajectory; the bracket comprises a gear shaft; and the one or more guiding portions each comprise a longitudinal guiding opening configured to receive the gear shaft.”

Re 14 and 22-23: in claim 14, “wherein at least one of the bracket and the clamp gear comprises a plurality of ribs configured to grip and hold the portion of the cable, wherein the ribs at least partially have a concave shape which conforms to a cylindrical shape of the portion of the cable.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875